DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, 11, and 12 are objected to because of the following informalities:  
As to claim 1, lines 7-8, the claim recites “notifying a coordination service that the metadata information of the logic table is changed to prompt the coordination service notifies a second data access node” [emphasis added]. There appears to be missing language in the emphasized portion. Applicant may have intended this to read as “to prompt the coordination service to notify  which then notifies” or similar.
As to claim 3, line 3, there is no antecedent basis for “the logic table cached in the first data access node.”
As to claim 11, line 11, there is no antecedent basis for “the logic table cached locally.”
As to claim 12, line 4, there is no antecedent basis for “the logic table cached locally.”
As to claim 20, line 7, there is no antecedent basis for “the logic table cached locally.”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are (with generic placeholder(s) in bold, and corresponding function(s) underlined): 
“a communication interface configured to receive an index update request” in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 1 and 11, the claims recite performing a local synchronization update on the metadata information of the logic table in the first data access node; and
performing a data asynchronization update after the second data access node finishes the second local synchronization updates.

In the second recited limitation, it is both unclear where the data asynchronization update is occurring and what data is undergoing the synchronization update. The data synchronization update is only recited as being done after the second local synchronization updates, but does not state where it’s actually occurring, and could thus be interpreted as occurring on any one or more of the database, first data access node, and second data access node. Further, it’s not clear what data is being updated between. 
Accordingly, given that both limitations can be interpreted in multiple different ways of varying scopes, the scopes of the limitations, and the claims accordingly, cannot be properly ascertained, rendering the claims indefinite.

As to claims 2-20, the claims inherit the deficiencies of claims 1 and 11 above without any one claim fully curing them and are therefore rejected under 35 USC §112(b) for the same reasons as claims 1 and 11 above. It is noted that claims 3 and 12 do cure the deficiencies of the first recited limitation set forth with respect to claims 1 and 11 above by clarifying the local synchronization update, but do not cure the deficiencies of the recited second limitation. Similarly, 5 and 14 do cure the deficiencies of the second recited limitation set forth with respect to claims 1 and 11 above by clarifying the asynchronization update, but do not cure the deficiencies of the first limitation.

Further with respect to claims 1 and 11, the claims are unclear as to whether there are multiple logic tables in different locations, just metadata (not necessarily the logic table) from the same single logic table of the tenant is stored in the different locations and operated on locally, or just metadata information of the same single logic table of the tenant is operated on from different locations. Specifically, as recited in claim 1 and similarly in claim 11:
(a) “updating metadata information of the logic table in a database” can be interpreted as either:
	(1) a database having its own logic table and updating metadata information of the logic table therein; or 
(2) in a database, somehow updating the metadata information of the logic table of the tenant previously instantiated ; or
(3) updating metadata information of the logic table, the metadata information of the logic table being a local copy in the database;
(b) “perform a second local synchronization update on the metadata information of the logic table in the second data access node” can be interpreted as either:
	(1) the second data access node having its own logic table (may or may not be a copy) and performing the a second local synchronization update on the metadata information of the second data access node’s logic table; or
	(2) in the second data access node, somehow performing a second local synchronization update on the metadata information of the logic table of the tenant previously instantiated; or

(c) “performing a local synchronization update on the metadata information of the logic table in the first data access node” can be interpreted as either:
	(1) the first data access node having its own logic table (may or may not be a copy) and performing the a local synchronization update on the metadata information of the first data access node’s logic table
(2) in a database, somehow updating the metadata information of the logic table of the database previously instantiated; or
(3) updating metadata information of the logic table, the metadata information of the logic table being a local copy on the first data access node of the logic table in the database;

As to claims 2-20, the claims inherit the deficiencies of claims 1 and 11 immediately above without any one claim fully curing them and are therefore rejected under 35 USC §112(b) for the same reasons as claims 1 and 11 immediately above.

As to claim 2, the claim recites “adding a table lock to the logic table.” However, parent claim 1 appears to have multiple logic tables, i.e. “the logic table in a database”, “the logic table in the first data access node”, and “the logic table in the second data access node”. As such, it is 

As to claims 3 and 12, the claims recite “wherein performing the local synchronization update” comprises additional steps. However, parent claims 1 and 11 recite two local synchronization updates, one corresponding to the first data access node and one corresponding to the second access node. It is unclear which local synchronization request is being referred to, rending the claims indefinite.

As to claims 4 and 13, the claims recite “setting a query plan associated with the logic table to an invalid state.” However, parent claims 1 and 3 appear to have multiple logic tables, i.e. “the logic table in a database”, “the logic table in the first data access node”, and “the logic table in the second data access node” as recited in claim 1, and also “the logic table cached in the firs data access node”. As such, it is unclear which logic table the query plan is associated with in claims 4 and 13, and thus what the corresponding scopes of the claims are.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eidson et al. (US 2011/0082854 A1), hereinafter Eidson, in view of Kwon et al. (US 2012/0173589 A1), hereinafter Kwon.

As to claim 1, Force.com discloses an index update method applied to a first data access node, the index update method comprising:
receiving an index update request, wherein the index update request instructs creating or deleting a target index that is associated with a field in a logic table of a tenant (Figs. 3 & 7; [0006]; [0026]; [0087]; [0089]; An index can be requested for creation by flagging a custom field for indexing a column of a tenant’s table which is a logic table as a portion of data stored in a common table.);
updating metadata information of the logic table in a database in response to receiving the index update request (Fig. 7; [0090], When a column of the logic table is flagged to be indexed, an index column, i.e. metadata of the logic table, is updated.).
Eidson does not disclose notifying a coordination service that the metadata information of the logic table is changed to prompt the coordination service notifies a second data access node to perform a second local synchronization update on the metadata information of the logic table in the second data access node;
performing a local synchronization update on the metadata information of the logic table in the first data access node; and
performing a data asynchronization update after the second data access node finishes the second local synchronization updates.
Although it is noted that Eidson does disclose implementing redundancy and utilizing more than one MTS ([0039]; [0044]).
However, Kwon discloses notifying a coordination service that the metadata information of the logic table is changed to prompt the coordination service notifies a second data access node to perform a second local synchronization update on the metadata information of the logic table in the second data access node ([0006], Lines 15-28; [0036], Lines 5-15; [0053], Metadata information of a logic table corresponding to a tenant is notified to and updated in a centralized database of a central metadata master, i.e. a coordination service. The central master notifies local metadata masters and slaves, i.e. including a first and second data access node, to perform local synchronization updates of updated metadata therein. It’s noted that the disclosed metadata can include indexes.);
performing a local synchronization update on the metadata information of the logic table in the first data access node ([0006], Lines 15-28; [0036], Lines 5-15; [0053], Metadata information of a logic table corresponding to a tenant is notified to and updated in a centralized database of a central metadata master, i.e. a coordination service. The central master notifies local metadata masters and slaves, i.e. including a first and second data access node, to perform local synchronization updates of updated metadata therein.); and 
performing a data asynchronization update after the second data access node finishes the second local synchronization updates ([0029], The database and corresponding updates, such as for the index structures, are performed in-memory. However, disk write operations are performed asynchronously in the background, i.e. as data asynchronization updates after any corresponding local synchronization updates have been made.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Eidson with the teachings of Kwon by modifying Eidson such to use more than one MTS (Eidson, [0039]) and to configure and arrange the MTS’s like the central and local metadata master and slaves on the hosts of Kwon such that when the index is updated in Eidson, the updates are locally synchronized to at least a first and second access node as disclosed with the metadata of Kwon. The motivation for doing so would have been to provide performance redundancies and better reliability by hosting the multiple tenants of Eidson on multiple servers like Kwon (Kwon, [0027]; Eidson, [0039]; [0044]).

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Eidson, as previously modified with Kwon, discloses wherein performing the data asynchronization update comprises creating or deleting the target index according to the index update request (Eidson, [0090], Kwon, [0029], As previously modified with Eidson, all updates, which would include the index creation from Eidson, are asynchronously written to disk.).
The reasons and motivations for combining the teachings of Eidson and Kwon are the same as previously set forth with respect to claim 1 above.

As to claim 11, Eidson discloses an index update apparatus, comprising:
a communication interface configured to receive an index update request, wherein the index update request instructs creating or deleting a target index that is associated with a field in a logic table of a tenant (Figs. 3 & 7; [0006]; [0026]; [0087]; [0089]; An index can be requested for creation by flagging a custom field for indexing a column of a tenant’s table which is a logic table as a portion of data stored in a common table.);
a processor coupled to the communication interface ([0037]); and
a memory configured to store program instruction executable by the processor ([0037]) to:
update metadata information of the logic table in a database in response to receiving the index update request (Fig. 7; [0090], When a column of the logic table is flagged to be indexed, an index column, i.e. metadata of the logic table, is updated.).

perform a local synchronization update on the metadata information of the logic table; and
perform a data asynchronization update after the second data access node finishes the second local synchronization update.
Although it is noted that Eidson does disclose implementing redundancy and utilizing more than one MTS ([0039]; [0044]).
However, Kwon discloses notifying a coordination service that the metadata information of the logic table is changed to prompt the coordination service notifies a second data access node to perform a second local synchronization update on the metadata information of the logic table in the second data access node ([0006], Lines 15-28; [0036], Lines 5-15; [0053], Metadata information of a logic table corresponding to a tenant is notified to and updated in a centralized database of a central metadata master, i.e. a coordination service. The central master notifies local metadata masters and slaves, i.e. including a first and second data access node, to perform local synchronization updates of updated metadata therein. It’s noted that the disclosed metadata can include indexes.);
performing a local synchronization update on the metadata information of the logic table in the first data access node ([0006], Lines 15-28; [0036], Lines 5-15; [0053], Metadata information of a logic table corresponding to a tenant is notified to and updated in a centralized database of a central metadata master, i.e. a coordination service. The central master notifies local metadata masters and slaves, i.e. including a first and second data access node, to perform local synchronization updates of updated metadata therein.); and 
performing a data asynchronization update after the second data access node finishes the second local synchronization updates ([0029], The database and corresponding updates, such as for the index structures, are performed in-memory. However, disk write operations are performed asynchronously in the background, i.e. as data asynchronization updates after any corresponding local synchronization updates have been made.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Eidson with the teachings of Kwon by modifying Eidson such to use more than one MTS (Eidson, [0039]) and to configure and arrange the MTS’s like the central and local metadata master and slaves on the hosts of Kwon such that when the index is updated in Eidson, the updates are locally synchronized to at least a first and second access node as disclosed with the metadata of Kwon. The motivation for doing so would have been to provide performance redundancies and better reliability by hosting the multiple tenants of Eidson on multiple servers like Kwon (Kwon, [0027]; Eidson, [0039]; [0044]).

As to claim 14, the claim is rejected for the same reasons as claim 11 above. In addition, Eidson, as previously modified with Kwon, discloses wherein in performing the data asynchronization update, the processor executes the program instruction to create or delete the target index according to the index update request (Eidson, [0090], Kwon, [0029], As previously modified with Eidson, all updates, which would include the index creation from Eidson, are asynchronously written to disk.).
The reasons and motivations for combining the teachings of Eidson and Kwon are the same as previously set forth with respect to claim 11 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eidson and Kwon as applied above, and further in view of An et al. (US 2012/0030192 A1), hereinafter An.

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Eidson, as previously modified with Kwon, discloses wherein after the index update request is received and before the metadata information is updated (Eidson, Figs. 3 & 7; [0006]; [0026]; [0087]; [0089]; An index can be requested for creation by flagging a custom field for indexing which then causes the indexing and thus the metadata information to be updated.).
Eidson, as previously modified with Kwon, does not disclose
the index update method further comprises:
adding a table lock to the logic table, wherein the table lock is to prohibit another request from performing an update operation on the metadata information of the logic table; and
releasing the table lock after the data asynchronization update is finished. 
However, An discloses a multitenant environment including a table update method further comprises
([0010]; [0044]); and
releasing the table lock after the data ([0010]; [0044], The table lock is released after the update is finished.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Eidson, as previously modified with Kwon, with the teachings of An by further modifying Eidson such that the index update process which requires accessing the logic table to update the metadata to form the index (Eidson, [0089]; [0090]) locks the logic table as suggested by An so as to prevent other processes from modifying the logic table during the indexing process. Rendering obvious “the index update method further comprises: adding a table lock to the logic table, wherein the table lock is to prohibit another request from performing an update operation on the metadata information of the logic table.” Since the indexing process of Eidson includes the asynchronization update writing to disk as discussed in parent claim 1, it would have been obvious to not release the lock until the asynchronous update writing the changed data to disk is complete as is similarly done by waiting until the update is finished in An. Thus as combined, rendering obvious “releasing the table lock after the data asynchronization update is finished.” The motivations for doing so would have been to lock the logic table to ensure the data being indexed remains consistent while copying the data for indexing and until the operation is complete by Eidson as is a well-known purpose of table locking.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eidson and Kwon as applied above, and further in view of “The Force.com Multitenant Architecture” (Cited in IDS filed 04/01/2020), hereinafter Force.com.

As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Eidson, as previously modified with Kwon, discloses notifying the coordination service that the local synchronization update is finished after all transactions in a current transaction list end (Kwon, [0033]; [0049], When transactions are finished they are committed and associated with commit identifiers to ensure a consistent view centrally managed by the transaction master, considered as part of a “coordination service” as a whole.).  
Eidson, as previously modified with Kwon, does not specifically disclose refreshing the metadata information of the logic table cached in the first data access node.
Although Eidson and Kwon both discuss utilizing caches for data and metadata maintained by the system (Eidson, [0104], Kwon, [0030]; [0050]).
However, Force.com discloses refreshing the  information of the logic table cached in the first data access node (§Multitenant Search Processing, “Force.com also maintains an MRU (most recently used) cache of recently updated rows that the system considers when materializing full-text search results. Force.com maintains MRU caches on a per-user and per-organization basis to efficiently support possible search scopes.” I.e. the cache is refreshed to contain the most recently used data).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Eidson, as previously (Eidson, [0089]; Kwon, [0036]), are cached and refreshed after each synchronization by each node such that they contain the most recently updated information. Thus as combined, rendering obvious “refreshing the metadata information of the logic table cached in the first data access node” as claimed. The motivation for doing so would have been to more efficiently support searches against the data and metadata using the most recently updated indexes (Force.com, §Multitenant Search Processing, regarding MRU caches.).

As to claim 12, the claim is rejected for the same reasons as claim 11 above. In addition, Eidson, as previously modified with Kwon, discloses wherein in performing the local synchronization update on the metadata information of the logic table, the processor executes the program instruction to:
notify the coordination service that the local synchronization update is finished after all transactions in a current transaction list end Kwon, [0033]; [0049], When transactions are finished they are committed and associated with commit identifiers to ensure a consistent view centrally managed by the transaction master, considered as part of a “coordination service” as a whole.).
Eidson, as previously modified with Kwon, does not specifically disclose refresh the metadata information of the logic table cached locally.
Although Eidson and Kwon both discuss utilizing caches for data and metadata maintained by the system (Eidson, [0104], Kwon, [0030]; [0050]).
 information of the logic table cached locally (§Multitenant Search Processing, “Force.com also maintains an MRU (most recently used) cache of recently updated rows that the system considers when materializing full-text search results. Force.com maintains MRU caches on a per-user and per-organization basis to efficiently support possible search scopes.” I.e. the cache is refreshed to contain the most recently used data).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Eidson, as previously modified with Kwon, with the teachings of Force.com by further modifying Eidson such that the updated indexes of Eidson which are maintained in metadata tables (Eidson, [0089]; Kwon, [0036]), are cached and refreshed after each synchronization by each node such that they contain the most recently updated information. Thus as combined, rendering obvious “refreshing the metadata information of the logic table cached in the first data access node” as claimed. The motivation for doing so would have been to more efficiently support searches against the data and metadata using the most recently updated indexes (Force.com, §Multitenant Search Processing, regarding MRU caches.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eidson, Kwon, and Force.com, as applied above, and further in view of Ellis et al. (US 2005/0108199 A1), hereinafter Ellis.

As to claim 4, the claim is rejected for the same reasons as claim 3 above. In addition, Eidson, as previously modified with Kwon and Force.com, does not specifically disclose wherein performing the local synchronization update further comprises setting a query plan associated with the logic table to an invalid state.
Although it is noted that Eidson, Kwon, and Force.com each disclose utilizing query plans associated with the logic table (Eidson, [0007], [0020], [0059], “query paths”, Kwon, [0034], [0046]; Force.com, §Multitenant Query Processing”, ¶1-2).
However, Ellis discloses performing a local update further comprises setting a query plan associated with the logic table to an invalid state ([0066]; [0068]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Eidson, as previously modified with Eidson, Kwon, and Force.com, such that when metadata information of the logic table corresponding to statistics used for query plans (Eidson, [0020]; [0057]; Force.com, §Multitenant Query Processing, ¶1-2) change, such as when the schema or data is changed and indexed, then any previously generated query plans are indicated as invalid due to the change in underlying data as disclosed by Ellis and require a refresh of the statistics and a new execution plan (Ellis, Fig. 9; [0066]; [0071]). The motivation for doing so would have been to better ensure the most efficient plan is selected for execution (Ellis, [0004]; [0060]; Eidson, [0020]).


Claims 6-9, 15, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eidson, Kwon as applied above, and further in view of Ellis.

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Eidson, as previously modified with Kwon, does not disclose wherein updating the metadata information of the logic table in the database comprises updating a metadata version number of the logic table in the database.  
However, Ellis discloses wherein updating the metadata information of the logic table in the database comprises updating a metadata version number of the logic table in the database (Fig. 9; [0066]; [0071], When the metadata for a table changes, a metadata version number is incremented).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Eidson, as previously modified with Eidson and Kwon, such that when metadata information of the logic table corresponding to statistics used for query plans (Eidson, [0020]; [0057]) change, such as when the schema or data is changed and indexed, then any previously generated query plans are indicated as invalid due to the change in underlying data as disclosed by Ellis and require a refresh of the statistics and a new execution plan and an update to the metadata version stored (Ellis, Fig. 9; [0066]; [0071]). The motivation for doing so would have been to better ensure the most efficient plan is selected for execution (Ellis, [0004]; [0060]; Eidson, [0020]).

As to claim 7, the claim is rejected for the same reasons as claim 6 above. In addition, Eidson, as previously modified with Kwon and Ellis, discloses wherein if the index update request instructs creating the target index, updating the metadata information of the logic table in the database further comprises storing index metadata information of the target index into the database (Eidson, Fig. 7; [0089]; [0090]), wherein a status of the target index in the index metadata information is a first intermediate state, wherein an index whose status is the first intermediate state or the second intermediate state is not available for a query plan (Ellis, Fig. 9; [0040]; [0066]; [0068]; [0071], When the metadata for a table changes, a metadata version number is incremented, causing the previous version, i.e. a status of the target index, to not be available for a query plan as it is now invalid and requiring new statistics be generated and stored, i.e. “storing index metadata information of the target index into the database“ to generate a new query plan.).
The reasons and motivations for combining the teachings of Eidson, Kwon, and Ellis are the same as previously set forth with respect to claim 6 above. 
Eidson, as previously modified with Kwon and Ellis, does not specifically disclose wherein if the index update request instructs deleting the target index, updating the metadata information of the logic table in the database further comprises setting a status of the target index in the database to a second intermediate state.
However, Eidson does disclose a database administrator can choose to select which columns are to be indexed (Eidson, [0089]; [0090]). Furthermore, selection of indices can be updated as requirements change over time (Eidson, [0081], Lines 17-20). Thus, as would be readily apparent to one of ordinary skill in the art before the effective filing date of the claimed (Ellis, [0004]; [0060]; Eidson, [0020]).
Additionally, while the prior art discloses “if the index update request instructs deleting the target index, updating the metadata information of the logic table in the database further comprises setting a status of the target index in the database to a second intermediate state”, this is a conditional limitation that is not required to be performed by the claimed method if the first conditional limitation is executed. As such, it does not carry patentable weight. See MPEP §2111.05.

As to claim 8, the claim is rejected for the same reasons as claim 7 above. In addition, Eidson, as previously modified with Kwon and Ellis, discloses wherein creating the target index comprises:
querying a tenant data record associated with the logic table in a flat-wide table (Eidson, Figs. 3 & 7; [0006]; [0026]; [0087]; [0089]; An index can be requested for creation by flagging a custom field for indexing a column of a tenant’s table which is a logic table as a portion of data stored in a common table, i.e. a flat-wide table common to multiple tenants. The common table is queried to copy data over to create the index.); and
synchronizing data in a target tenant data record to the target index (Eidson, Figs. 3 & 7; [0006]; [0026]; [0087]; [0089]; An index can be requested for creation by flagging a custom field for indexing a column of a tenant’s table which is a logic table as a portion of data stored in a common table, i.e. a flat-wide table common to multiple tenants. The common table is queried to copy data over to create the index.), wherein the target tenant data record comprises a tenant data record whose metadata version number is not updated and that is associated with the logic table (Ellis, Fig. 9; [0067]; [0069], For the cases where the version number has not changed, i.e. is not yet updated, because the index has not yet been created. I.e. until Eidson, as previously modified, generates a new index, no metadata changes have yet occurred to update the version number.).
The reasons and motivations for combining the teachings of Eidson, Kwon, and Ellis are the same as previously set forth with respect to claim 7 above.

As to claim 9, the claim is rejected for the same reason as claim 8 above. In addition, Eidson, as previously modified with Kwon and Ellis, discloses updating the metadata version number in the target tenant data record after creating or deleting the target index (Ellis, Fig. 9; [0067]; [0069], For the cases where the version number has not changed, i.e. is not yet updated, because the index has not yet been created. I.e. until Eidson, as previously modified, generates a new index, no metadata changes have yet occurred to update the version number. Once a metadata modification occurs, e.g. from creating the index as previously modified with Eidson, then the version number will be updated.).
The reasons and motivations for combining the teachings of Eidson, Kwon, and Ellis are the same as previously set forth with respect to claim 7 above.

As to claim 15, the claim is rejected for the same reasons as claim 11 above. In addition, Eidson, as previously modified with Kwon, does not disclose wherein in updating the metadata information of the logic table in the database, the processor executes the program instruction to update a metadata version number of the logic table in the database.  
However, Ellis discloses wherein updating the metadata information of the logic table in the database comprises updating a metadata version number of the logic table in the database (Fig. 9; [0066]; [0071], When the metadata for a table changes, a metadata version number is incremented).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Eidson, as previously modified with Eidson and Kwon, such that when metadata information of the logic table (Eidson, [0020]; [0057]) change, such as when the schema or data is changed and indexed, then any previously generated query plans are indicated as invalid due to the change in underlying data as disclosed by Ellis and require a refresh of the statistics and a new execution plan and an update to the metadata version stored (Ellis, Fig. 9; [0066]; [0071]). The motivation for doing so would have been to better ensure the most efficient plan is selected for execution (Ellis, [0004]; [0060]; Eidson, [0020]).

As to claim 16, the claim is rejected for the same reasons as claim 15 above. In addition, Eidson, as previously modified with Kwon and Ellis, discloses wherein if the index update request instructs creating the target index, the processor executes the program instruction to store index metadata information of the target index into the database (Eidson, Fig. 7; [0089]; [0090]), wherein a status of the target index in the index metadata information is a first intermediate state, wherein an index whose status is the first intermediate state or the second intermediate state is not available for a query plan (Ellis, Fig. 9; [0040]; [0066]; [0068]; [0071], When the metadata for a table changes, a metadata version number is incremented, causing the previous version, i.e. a status of the target index, to not be available for a query plan as it is now invalid and requiring new statistics be generated and stored, i.e. “storing index metadata information of the target index into the database“ to generate a new query plan.).
The reasons and motivations for combining the teachings of Eidson, Kwon, and Ellis are the same as previously set forth with respect to claim 15 above.
Eidson, as previously modified with Kwon and Ellis, does not specifically disclose wherein if the index update request instructs deleting the target index, the processor executes 
However, Eidson does disclose a database administrator can choose to select which columns are to be indexed (Eidson, [0089]; [0090]). Furthermore, selection of indices can be updated as requirements change over time (Eidson, [0081], Lines 17-20). Thus, as would be readily apparent to one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious an administrator that can choose which columns to index can just as easily choose which columns to not index as those requirements change over time. As such, it would have been obvious to said artisan to further modify Eidson such that an administrator can similarly choose to no longer index a column as such decisions are common design choices, and in doing so would obviously suggest deleting the target index as it is no longer required. Further, in deleting the index, the metadata is changing accordingly as previously set forth in the combination with Kwon, and also changing the version and thus setting a status of the target index in the database to a second intermediate state as invalid as previously set forth with Ellis to require a new execution plan to be derived. Thus, as modified, rendering obvious “wherein if the index update request instructs deleting the target index, updating the metadata information of the logic table in the database further comprises setting a status of the target index in the database to a second intermediate state” as claimed. The motivation for doing so would have been to better ensure the most efficient plan is selected for execution based on the available indices (Ellis, [0004]; [0060]; Eidson, [0020]).

As to claim 17, the claim is rejected for the same reasons as claim 16 above. In addition, Eidson, as previously modified with Kwon and Ellis, discloses wherein in creating the target index, the processor executes the program instruction to:
query a tenant data record associated with the logic table in a flat-wide table (Eidson, Figs. 3 & 7; [0006]; [0026]; [0087]; [0089]; An index can be requested for creation by flagging a custom field for indexing a column of a tenant’s table which is a logic table as a portion of data stored in a common table, i.e. a flat-wide table common to multiple tenants. The common table is queried to copy data over to create the index.); and
synchronize data in a target tenant data record to the target index (Eidson, Figs. 3 & 7; [0006]; [0026]; [0087]; [0089]; An index can be requested for creation by flagging a custom field for indexing a column of a tenant’s table which is a logic table as a portion of data stored in a common table, i.e. a flat-wide table common to multiple tenants. The common table is queried to copy data over to create the index.), wherein the target tenant data record comprises a tenant data record whose metadata version number is not updated and that is associated with the logic table (Ellis, Fig. 9; [0067]; [0069], For the cases where the version number has not changed, i.e. is not yet updated, because the index has not yet been created. I.e. until Eidson, as previously modified, generates a new index, no metadata changes have yet occurred to update the version number.).
The reasons and motivations for combining the teachings of Eidson, Kwon, and Ellis are the same as previously set forth with respect to claim 16 above.

As to claim 18, the claim is rejected for the same reasons as claim 17 above. In addition, Eidson, as previously modified with Kwon and Ellis, discloses wherein in performing the data asynchronization update, the processor executes the program instruction to update a metadata version number in the target tenant data record after creating or deleting the target index (Ellis, Fig. 9; [0067]; [0069], For the cases where the version number has not changed, i.e. is not yet updated, because the index has not yet been created. I.e. until Eidson, as previously modified, generates a new index, no metadata changes have yet occurred to update the version number. Once a metadata modification occurs, e.g. from creating the index as previously modified with Eidson, then the version number will be updated.).
The reasons and motivations for combining the teachings of Eidson, Kwon, and Ellis are the same as previously set forth with respect to claim 17 above.  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eidson and Kwon as applied above, and further in view of Ellis.

As to claim 13, the claim is rejected for the same reasons as claim 11 above. In addition, Eidson, as previously modified with Kwon, does not disclose wherein in performing the local synchronization update on the metadata information of the logic table, the processor executes the program instruction to set a query plan associated with the logic table to an invalid state.
Although it is noted that Eidson and Kwon each disclose utilizing query plans associated with the logic table (Eidson, [0007], [0020], [0059], “query paths”, Kwon, [0034], [0046]).
However, Ellis discloses performing a local update further comprises setting a query plan associated with the logic table to an invalid state ([0066]; [0068]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Eidson, as previously modified with Eidson, Kwon, and Force.com, such that when metadata information of the logic table corresponding to statistics used for query plans (Eidson, [0020]; [0057]) change, such as when the schema or data is changed and indexed, then any previously generated query plans are indicated as invalid due to the change in underlying data as disclosed by Ellis and require a refresh of the statistics and a new execution plan (Ellis, Fig. 9; [0066]; [0071]). The motivation for doing so would have been to better ensure the most efficient plan is selected for execution (Ellis, [0004]; [0060]; Eidson, [0020]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eidson, Kwon, and Ellis as applied above, and further in view of Force.com.

As to claim 20, the claim is rejected for the same reasons as claim 18 above. In addition, Eidson, as previously modified with Kwon and Ellis, discloses wherein if the index update request instructs deleting the target index, the processor executes the program instruction to:
delete the index metadata information of the target index in the database after deleting the target index (Eidson, [0081], Lines 17-20 [0089]; [0090], As previously modified in claim 16 above, a user can delete a target index as requirements change over time in a similar manner as adding, i.e. selecting indexed columns to not index. The act in this combination is interpreted as “deleting the target index” which as modified then required removing the data, i.e. deleting the index metadata. Thus, rendering the limitation obvious as set forth in claim 16 above); and
Eidson, as previously modified with Kwon and Ellis, does not specifically disclose notify the coordination service, and wherein the coordination service further notifies the second data access node to refresh the metadata information of the logic table cached locally.
However, Force.com discloses to notify the coordination service, and wherein the coordination service further notifies the second data access node to refresh the information of the logic table cached locally (§Multitenant Search Processing, “Force.com also maintains an MRU (most recently used) cache of recently updated rows that the system considers when materializing full-text search results. Force.com maintains MRU caches on a per-user and per-organization basis to efficiently support possible search scopes.” I.e. the cache is refreshed to contain the most recently used data).
(Eidson, [0089]; Kwon, [0036]), are cached and refreshed after each synchronization by each node such that they contain the most recently updated information. Thus as combined, rendering obvious “refreshing the metadata information of the logic table cached in the first data access node” as claimed. The motivation for doing so would have been to more efficiently support searches against the data and metadata using the most recently updated indexes (Force.com, §Multitenant Search Processing, regarding MRU caches.).

Allowable Subject Matter
Claims 10 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muniswamy Reddy et al. (US 10,747,739 B1) discloses adding a table lock to the logic table, wherein the table lock is to prohibit another request from performing an update operation on the metadata information of the logic table (Col. 19, Line 32-34 and 58-67; Col. 20, Lines 20-29); and releasing the table lock after the data asynchronization update is finished (Col. 11, Lines 22-24; Col. 19, Line 32-34 and 58-67; Col. 20, Lines 20-29, The create index is an asynchronous process, when done then the table lock is released.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/James E Richardson/             Primary Examiner, Art Unit 2167